EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Baratta on 08/29/2022.
The application has been amended as follows: 

1. 	(Currently Amended) A method of detecting a rogue network device that is in a link in an optical network between a first network device and a second network device and is passing packets over the link transparently at a physical layer, the method comprising: 
	measuring expected physical layer characteristics between the first network device and the second network device without the rouge network device on the link therebetween; 
	obtaining physical layer characteristics of the link between the first network device and the second network device, wherein the physical layer characteristics are based on physical transmission over the link and are protocol independent; 
	analyzing the physical layer characteristics of the link; and 
	detecting the rogue network device based on a mismatch in the analyzed physical layer characteristics relative to expected physical layer characteristics, wherein the mismatch indicates the rogue network device is located between the first network device and the second network device.

9. 	(Currently Amended) A network device configured to detect a rogue network device that is in a link, in an optical network, between the network device and a second network device and is passing packets over the link transparently connected thereto at a physical layer, the network device comprising: 
	one or more ports; and 
	a controller communicatively coupled to the one or more ports and configured to; -3-Attorney Docket No.: 10.2516PATENT 
	measure expected physical layer characteristics between the first network device and the second network device without the rouge network device on the link therebetween; 
	obtain physical layer characteristics of the link to the second network device, wherein the physical layer characteristics are based on physical transmission over the link and are protocol independent; analyze 
	the physical layer characteristics of the link; and 
	detect the rogue network device based on a mismatch in the analyzed physical layer characteristics relative to expected physical layer characteristics, wherein the mismatch indicates the rogue network device is located between the first network device and the second network device.

15. 	(Currently Amended) A management system configured to detect a rogue network device that is in a link, in an optical network, between a first network device and a second network device and is passing packets over the link transparently in a network at a physical layer, the management system comprising: 
a network interface communicatively coupled to a plurality of network devices; 
a processor communicatively coupled to the network interface; and 
memory storing instructions that, when executed, cause the processor to: 
measure expected physical layer characteristics between the first network device and the second network device without the rouge network device on the link therebetween; 
obtain physical layer characteristics of the link between the first network device and the second network device, wherein the physical layer characteristics are based on physical transmission over the link and are protocol independent; 
analyze the physical layer characteristics of the link; and 
detect the rogue network device based on a mismatch in the analyzed physical layer characteristics relative to expected physical layer characteristics, wherein the mismatch indicates the rogue network device is located between the first network device and the second network device.

The following is an examiner’s statement of reasons for allowance. The present invention is directed to a method of detecting a rogue network device in a link in an optical network between a first network device and a second network device using the physical layer characteristics of the link to the second network device, wherein the physical layer characteristics are based on physical transmission over the link and are protocol independent.  The closest prior art, Ben Hamida et al. (US 2013/0078906 A1), also disclose a method of detecting a rogue network device in a link in a network between a first network device and a second network device using the physical layer characteristics of the link to the second network device, wherein the physical layer characteristics are based on physical transmission over the link and are protocol independent.  However, Ben Hamida’s method is specific to a wireless/contactless network without the use of any physical link between the two devices.  The prior art, taken either singly or in combination, fails to anticipate or fairly suggest the limitations of applicant’s independent claim, in such a manner that a rejection under 35 U.S.C 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
As a result of the Examiner’s Amendments, the restriction requirement between inventions 1 and 2, as set forth in the Office action mailed on 02/12/2020, is hereby withdrawn, and claims 4-5 and 14-20 are hereby rejoined and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DINH/Primary Examiner, Art Unit 2432